PER CURIAM.
This is an appeal from an interlocutory order denying a motion to transfer on the ground that the plaintiff had selected an improper venue. The defendant did not carry the burden of demonstrating that the plaintiff had chosen an improper venue. The order of the trial court, therefore, is affirmed. See Merrill Lynch, Pierce, Fenner & Smith, Inc. v. National Bank of Melbourne & Trust Co., Fla.App.1970, 238 So.2d 665.
REED, C. J., OWEN, J., and SILVER-TOOTH, LYNN N., Associate Judge, concur.